United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50384
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRIS PERALES; ANDY HERNANDEZ,

                                    Defendants-Appellants.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. 2:02-CR-163-1-AML
                     USDC No. 2:02-CR-163-2-AML
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Chris Perales and Andy Hernandez appeal the sentences

imposed following their convictions for conspiracy to possess

with intent to distribute cocaine and conspiracy to import

cocaine.   Perales and Hernandez both challenge the district

court’s factual findings regarding their respective roles in the

offense.

     Perales argues that the district court erred in finding that

he was a leader or organizer of the criminal activity and by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50384
                                 -2-

increasing his base offense level four levels pursuant to

U.S.S.G. § 3B1.1(a).    The evidence establishes that Perales

operated an extensive drug operation out of his auto body shop.

The operation involved at least five couriers and one known

supplier in addition to two of the employees at Perales’s shop.

Perales’s activities included fronting the drug operation through

his body shop, receiving and paying for drug shipments from the

couriers, and recruiting the operation’s drug supplier.    The

district court’s finding that Perales was a leader or organizer

of the operation is plausible in light of the record.     See United

States v. Cooper, 274 F.3d 230, 238 (5th Cir. 2001).

     Hernandez argues that the district court erred in finding

that he was a manager or supervisor of the criminal activity and

by increasing his base offense level three levels pursuant to

§ 3B1.1(b).   The evidence establishes that Hernandez was heavily

involved in the day-to-day running of the drug operation.    His

activities included receiving and paying for drug shipments from

the couriers and arranging drug transactions on behalf of

Perales.   The district court’s finding that Hernandez was a

manager or supervisor of the operation is plausible in light of

the record.   See id.   Accordingly, the judgments are AFFIRMED.